Citation Nr: 1104092	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-46 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Huntington, 
West Virginia, which granted service connection for PTSD, and 
assigned an initial rating of 30 percent.  The RO in Nashville, 
Tennessee subsequently took jurisdiction of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to an initial disability 
rating in excess of 30 percent for PTSD.  A remand is required in 
this case primarily to request additional evidentiary 
development.  

With respect to the increased initial rating claim for PTSD, the 
Board notes that the Veteran last underwent a VA psychiatric 
examination in September 2008.  At that time, chronic PTSD was 
diagnosed and a GAF (Global Assessment of Functioning) score of 
60 was assigned.  Subsequently, both the Veteran and his 
representative have requested that a current examination be 
afforded for the Veteran, citing both the amount of time which 
has elapsed since that examination, and an increase in 
symptomatology, as reasons supporting that request.  The Board 
notes that VA records current through October 2010 are on file, 
reflecting that the Veteran's PTSD continues to be treated.  The 
Board notes that a VA psychiatric treatment record dated in 
February 2010, reflected that the Veteran's GAF score had lowered 
to 50, but provided no additional information (such as symptoms 
of situations) explaining and supporting this reduction in GAF 
score.  Essentially, the evidence on file does not contain 
sufficiently detailed information to accurately assess the level 
of disability of the Veteran's PTSD, as considered throughout the 
entirety of the appeal period.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the claim on appeal, and 
that a current evaluation of the Veteran's service-connected 
PTSD, to include an assessment of the level of his social and 
industrial impairment, would prove helpful in adjudicating the 
merits of the claim.  Moreover, given the Veteran's comments to 
the effect that he believes that his PTSD had gotten worse than 
when most recently evaluated in 2008, a new and contemporaneous 
VA examination should be administered to determine the 
manifestations and level of severity associated with the 
disorder.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination). 

It also appears that the Veteran is receiving on-going treatment 
for PTSD through VA.  As such, on remand, these records will be 
requested and the Veteran will have an opportunity to identify or 
submit for the record any additional pertinent information and/or 
evidence relating to his PTSD treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with the opportunity to identify any 
additional relevant medical treatment 
records, from either private or VA 
facilities, which pertain to increased 
initial rating claim for PTSD that have not 
yet been associated with the claims file.  
Appropriate steps should be taken to obtain 
any such identified records, as well as to 
obtain VA outpatient psychiatric records 
dated from October 2010, forward.

2.  The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination to 
evaluate the symptomatology associated with 
and the severity of his service-connected 
PTSD.  The claims file and a copy of this 
Remand must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims file was reviewed.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history shall also be 
included in the examination report.  His 
employment history should also be provided 
to include indicating whether the Veteran 
is still employed.  Any testing deemed 
appropriate by the examiner should be 
conducted.  

The findings of the examiner should address 
the level of social and occupational 
impairment attributable to the Veteran's 
PTSD and the examiner is asked to assign a 
numerical code under the Global Assessment 
of Functioning (GAF) scale provided in the 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition.  In doing so, the 
examiner is asked to reconcile the 
previously assigned GAF scores (September 
2008 - 62; and February 2010 VA records - 
50) and if possible, to explain the reasons 
behind the drop in GAF score, in order to 
assist in determining whether and when any 
chronic increase in impairment attributable 
to PTSD was shown.  The examiner is also 
asked to comment on the impact of PTSD on 
the his employment and activities of daily 
life.  

While the symptoms provided in the rating 
criteria are not an exclusive or exhaustive 
list of symptomatology that may be 
considered, see Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002), the examiner 
should comment on the Veteran's thought 
processes, communication, personal 
appearance and hygiene, behavior, 
orientation in all spheres, work and family 
relations, speech, affect, abstract 
thinking, mood, memory, and ability to 
understand complex commands.  The examiner 
should also address the presence or absence 
of the following: delusions or 
hallucinations; suicidal ideation; anxiety, 
suspiciousness, or panic attacks; and 
obsessive rituals which interfere with 
routine activities.  

A complete rationale for any opinion 
expressed shall be provided.

3.  Thereafter, the RO/AMC shall 
readjudicate the claim on appeal for an 
initial rating in excess of 30 percent for 
PTSD to include consideration of the 
appropriateness of assigning staged 
ratings, and review of the evidence added 
to the file since the issuance of the 
Statement of the Case issued in October 
2009.  If any determination remains 
unfavorable to the Veteran, he should be 
provided with an Supplemental Statement of 
the Case and should be given an opportunity 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


